[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                    No. 09-10315            ELEVENTH CIRCUIT
                                Non-Argument Calendar        SEPTEMBER 9, 2009
                                                             THOMAS K. KAHN
                                                                  CLERK
                    D. C. Docket No. 06-01350-CV-T-27-MAP

LORENE YOUNG,

                                                              Plaintiff-Appellant,

                                       versus

CARGILL JUICE NORTH AMERICA, INC.,
f.n.a. Cargill Citro-America, Inc.,

                                                             Defendant-Appellee
                                                              Cross Claimant,

KC CROMWELL, INC.,
f.n.a. Spartan Premier, Inc.,
d.b.a. Citrus Force Staffing,

                                                              Defendant
                                                              Cross Defendant.

                           ________________________

                   Appeal from the United States District Court
                      for the Middle District of Florida
                         ________________________
                              (September 9, 2009)
Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:

       This is a personal injury case. The district court granted defendant

summary judgment on the ground that defendant was plaintiff’s statutory employer

and entitled to immunity from suit pursuant to Florida’s Workers’ Compensation

Act. Plaintiff appeals, contending that the “intentional tort” exception to such

immunity applies and that material issues of fact remain to be litigated regarding

that exception. We disagree, and therefore affirm. The intentional tort exception

does not apply for the reasons stated in the district court’s December 15, 2008

order granting appellee summary judgment.

      AFFIRMED.




                                          2